Citation Nr: 1403054	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-33 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an increased schedular rating for left knee degenerative joint disease (DJD), currently rated 10 percent disabling.

2.  Entitlement to an extraschedular rating for left knee degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran had active service from July 1982 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  In that decision, the RO denied the Veteran's claim for an increased rating for his left knee DJD.

The Veteran requested a Board hearing in his December 2012 substantive appeal (VA Form 9), but subsequently withdrew this request.

The issues of entitlement to an extraschedular rating for left knee DJD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee DJD has not resulted in symptoms more nearly approximating compensable limitation of flexion or extension, recurrent subluxation, lateral instability, other impairment, ankylosis, impairment of the tibia and fibula, or dislocated semilunar cartilage.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for left knee DJD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2011 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for left knee DJD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2011 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the January 2011 letter.  The RO did not provide all of the additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim pursuant to the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), but that decision was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, with regard to the effect of the left knee disability on the Veteran's daily life outside of the criteria in the Rating Schedule, the Veteran has provided the relevant information, based on which the Board is remanding the claim for entitlement to an extraschedular rating.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded a January 2011 VA examination.  For the reasons indicated below, that examination was adequate because it was based on consideration of the Veteran's prior medical history and described the left knee disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an increased schedular rating for left knee DJD is thus ready to be considered on the merits.



Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 10 percent schedular rating is proper.

The Veteran's left knee DJD is rated 10 percent under 38 C.F.R. § 4.71a, DC 5003, applicable to degenerative arthritis.  DC 5003 provides that arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  DC 5003 also provides that when limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is warranted for each joint affected by limitation of motion objectively confirmed by findings such as painful motion.  The Veteran's 10 percent rating is based on limitation of motion of the left knee joint.  The Board will review all of the diagnostic codes applicable to the knee to determine whether a higher rating is warranted.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees. 

Under DC 5261, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.

In addition, when evaluating musculoskeletal disabilities based on limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes. 38 C.F.R. § 4.14. With regard to rating disabilities of the knee, VA's general counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  VA's general counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).

Other potentially applicable diagnostic codes are DCs 5256 and 5262, which provide for higher ratings for ankylosis and impairment of the tibia and fibula, respectively.  DC 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  DC 5257, applicable to "other impairment" of the knee provides ratings for different degrees of slight recurrent subluxation or lateral instability: 10 percent if it is slight, 20 percent if it is moderate, and 30 percent if it is severe.

The evidence reflects that the Veteran's left knee symptoms do not warrant any higher or separate rating under the above criteria.  On the January 2011 VA examination, the Veteran indicated that he suffered from left knee pain, weakness, stiffness, giving way, fatigability, and lack of endurance.  He did not check the box (or instruct the examiner to check the box) indicating that he suffered from instability.  He described flare-ups of pain and stiffness that occurred once or twice per week of varying duration, caused by overuse and alleviated by rest and pain medication.  He indicated that there was no substantial impairment on his daily activities from these flare-ups.  The Veteran indicated that he sometimes used a cane for stability when the pain increased, and that he suffered from "some popping" of the bones, but he did not suffer from any episodes of dislocation.  On examination, there was no ankylosis.  Range of motion was 0 to 140 degrees bilaterally, with no additional loss of motion after repetitive motion testing.  Varus/valgus testing was normal, all ligaments were normal, and McMurray's test was negative.  After repetitive motion testing, there was pain, but no fatigue, weakness, lack of endurance, or incoordination.  There was also no objective evidence of instability, edema, effusion, tenderness, redness, heat, abnormal movement, or guarding of movement.  Gait was normal and there was no functional limitation on standing and walking.

The VA treatment notes reflect that the Veteran was undergoing physical therapy for his knee and experienced pain and giving way.  A July 2010 X-ray report indicated that bone density was normal, joint spaces were intact, articular surfaces were smooth, and there was no fracture or dislocation.  The impression was no bony abnormality.

The above evidence reflects that range of motion has been normal, and there has been no additional functional limitation from flare-ups warranting a higher rating based on limitation of motion.  The Veteran described flare-ups but did not indicate that they reduced his range of motion, and there was no additional limitation of motion after repetitive motion testing.  In addition, there was no ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Although there were references in the VA treatment records to giving way, the Veteran indicated on the VA examination that he did not have instability, and all instability tests were normal.  The Board finds this evidence more probative than the general references to giving way with regard to whether there has been recurrent subluxation and lateral instability and finds that there have been no such symptoms.

The Veteran described multiple left knee DJD symptoms that affected him in ways not contemplated by the applicable diagnostic codes, but did not indicate that he suffered from any symptoms that would warrant any higher rating under the diagnostic codes in the Rating Schedule.  Those statements are therefore addressed in the remand section below addressing the issue of entitlement to an extraschedular rating.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's left knee symptoms have not more nearly approximated the criteria for a rating higher than 10 percent at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased, schedular rating for left knee DJD must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an increased schedular rating for left knee DJD, currently rated 10 percent disabling, is denied.

REMAND

In his notice of disagreement and substantive appeal, the Veteran indicated that he could not function normally when taking pain medication for his knee, could not lift objects, had difficulty climbing stairs, was very uncomfortable on a ladder, could not ride a bicycle or drive a car with a clutch, and felt that the rating criteria did not consider these "real life symptoms."  He also indicated that these symptoms caused him to leave his last job and prevented him from working full time and allowed him only to work part time.

As the Veteran's competent and credible lay testimony indicate that he experiences symptoms that are not contemplated by the applicable rating criteria and these symptoms cause marked interference with employment, a remand for referral to the Director of Compensation is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's indication that he may be unable to obtain and maintain substantially gainful employment also reasonably raises the issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue must be remanded for development and adjudication by the RO.

Accordingly, the claims for entitlement to an extraschedular rating for left knee DJD and entitlement to a TDIU are REMANDED for the following action:

1.  Conduct all appropriate development with regard to the claim for a TDIU to include evaluation of all service connected disorders and the functional impairment they cause.

2.  Refer the claim for entitlement to an extraschedular rating for left knee DJD and, if appropriate, the claim for a TDIU, to the Under Secretary for Benefits or the Director of Compensation Service.

3.  Readjudicate the claim for an extraschedular rating for left knee DJD and adjudicate the claim for a TDIU. If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


